749 N.W.2d 266 (2008)
Barbara Lynn SALT, Personal Representative of the Estate of Alysha Lynn Salt, Deceased, Plaintiff-Appellee,
v.
Andrew C. GILLESPIE, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, The Pixie, Inc., d/b/a Bennigan's, and Quality Dairy Company, Defendants, and
Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, Defendant-Appellant.
Joseph Bolanowski, Personal Representative of the Estate of Robert M. Bolanowski, Brenda J. Bolanowski, and Terrance D. Hall, Plaintiffs-Appellees,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Quality Dairy Company, and The Sweet Onion, Inc., d/b/a Bennigan's, Defendants, and
Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, Defendant-Appellant.
Stephen Ancona, Plaintiff-Appellee,
v.
Andrew C. Gillespie, Geraldine Lynn Irvine f/k/a Geraldine Lynn Gathman, Quality Dairy Company, and The Sweet Onion, Inc., d/b/a Bennigan's, Defendants, and
Ronald Sheele Enterprise, LLC, d/b/a Mason Jar Pub & Grub, Defendant-Appellant.
Docket Nos. 135453-135455. COA Nos. 277434-277436.
Supreme Court of Michigan.
June 4, 2008.
On order of the Court, the application for leave to appeal the November 2, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.